UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 25, 2013 BRT REALTY TRUST (Exact name of Registrant as specified in charter) Massachusetts 001-07172 13-2755856 (State or otherjurisdiction ofincorporation) (Commission file No.) (IRS Employer I.D. No.) 60 Cutter Mill Road, Suite 303, Great Neck, New York (Address of principal executive offices) (Zip code) 516-466-3100 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01 Other Events. On or about September 25, 2013, our wholly-owned subsidiary, TRB Mountain Park LLC, entered into a joint venture with Mountain Park 450, LLC. Contemporaneously therewith, the joint venture purchased Mountain Park Estates, a 450 unit multi-family property located at 1925 Old Highway 41, Kennesaw, GA, from EI Kennesaw, LLC.The joint venture paid approximately $51 million for the property (including the $49 million purchase price and approximately $2 million representing, among other things, third party acquisition costs, insurance and real estate tax escrows and a reserve for renovations), of which approximately $35.9 million was financed.We contributed $7.57 million to the joint venture in exchange for a 50% equity interest therein. The $35.9 million loan bears interest at the rate of 3.99% per annum, is interest only until October 2015, amortizes on a 30 year amortization schedule thereafter, matures in October 2018, is secured by the acquired property, provides for customary events of default and is non-recourse to us and TRB Mountain Park LLC. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BRT REALTY TRUST Date:September 30, 2013 By: /s/ David W. Kalish David W. Kalish Senior Vice President - Finance
